FILED

UNITED STATES DISTRICT COURT  2 8 

FOR THE DISTRICT OF COLUMBIA

Clark. U.S. District & Bankruptcy
Courts for the Dlstrict of Columbia

DEBORAH COREATHA JOHNSON, )
)
Plaintiff, )
) Case: 1 :15-cv-00642
v. ) Assigned To : Unassngned
) Assign. Date : 4/28/2015 _ I
KIMBERLY DENISE JOHNSON, ) Description: Pro Se Gen. CIVII
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff 5 application to proceed in forma pauperis and
her pro se civil complaint. The application will be granted, and the complaint will be dismissed

without prejudice.

Plaintiff alleges that defendant was to assist her in moving her belongings to a new
residence, and “[i]n the process [defendant’s] vehicle broke down. Compl. 1] 2. She further
alleges that defendant has denied her efforts to retrieve her belongings, see id. 1111 4-7, and that
defendant demands payment of $451 for her services, id. 11 6. Plaintiff brings this action so that

she may retrieve her property, id. 1] 9, and she demands reimbursement for expenses she has

incurred, see id. 111] 8-9, as a result of defendant’s actions.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § 1332(a). Because plaintiff s complaint

does not set forth a constitutional or statutory basis for her claims, it is not apparent that this

 

action arises under the United States Constitution or federal law. Because the complaint does not
demand damages in excess of $75,000 and because all the parties appear to reside in the District
of Columbia, plaintiff does not demonstrate diversity of citizenship. Accordingly, the complaint

will be dismissed for lack of subject matter jurisdiction.

An Order consistent with this Memorandum Opinion is issued separately.